Title: Tobias Lear to Alexander Hamilton, 18 January 1790
From: Lear, Tobias
To: Hamilton, Alexander

 

Sir
United States [New York] January 18th 1790

By order of the President of the United States, I do myself the honor to transmit you a letter from His Excellency Thomas Jefferson The Secretary for Foreign Affairs to the United States, dated at Paris Augt 27th 1789, and likewise the copy of a letter from Messrs Wilhem & Jan Willinck, N. & I. Van Stephorst & Hubbard to Mr Jefferson, dated at Amsterdam 13th Augt 1789—both of which the President wishes may be returned to him, when you have duly considered those parts of them which relate to the Finances of the United States. I have the honor to be with perfect respect Sir Your most obedient Servt

Tobias LearSecretary to the Presidentof the United States

